11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

Deborah Dearing,                              * From the 350th District
                                                Court of Taylor County,
                                                Trial Court No. 9783-D.

Vs. No. 11-12-00105-CR                        * June 12, 2014

The State of Texas,                           * Memorandum Opinion by Wright, C.J.
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      Both the opinion and judgment of this court dated April 30, 2014, and entered in
the minutes of this court at Volume 37, page 191 are withdrawn. The opinion and
judgment of this court dated June 12, 2014, are substituted therefor.

                              11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

Deborah Dearing,                              * From the 350th District
                                                Court of Taylor County,
                                                Trial Court No. 9783-D.

Vs. No. 11-12-00105-CR                        * June 12, 2014

The State of Texas,                           * Memorandum Opinion by Wright, C.J.
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is error
in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is reversed, and the cause is remanded for a new trial.